Execution Version

 

AMENDMENT TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

This AMENDMENT dated as of February 24, 2014 (this “Amendment”) to the Credit
Agreement referred to below by and among American Casino & Entertainment
Properties LLC, a Delaware limited liability company (the “Borrower”), certain
subsidiaries of the Borrower as Guarantors (the “Guarantors”), the Lenders party
hereto (as defined below), the Repricing Term Lenders referred to herein
(whether pursuant to the execution and delivery of a Lender Consent or a
Joinder, as applicable) and Deutsche Bank AG New York Branch (“DBNY”), as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the several Lenders (as defined in the
Credit Agreement) from time to time parties thereto and the Administrative
Agent, have entered into that certain First Lien Credit and Guaranty Agreement,
dated as of July 3, 2013, among the Borrower, the Guarantors, the lenders party
thereto, the other parties party thereto, Goldman Sachs Lending Partners LLC
(the “Left Lead Arranger”) and Deutsche Bank Securities Inc. (“DBSI”, and
together with the Left Lead Arranger, the “Joint Lead Arrangers”) (together with
all exhibits and schedules attached thereto, as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Credit Agreement”;
capitalized terms used but not defined herein shall have the meanings assigned
to them in the Credit Agreement);

 

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth in the pages of the Credit Agreement attached hereto as Exhibit A (the
Credit Agreement, together with such pages, the “Amended Credit Agreement”) so
as to, among other things, provide for a new tranche of term loans thereunder
(the “Repriced Term Loans”), in an aggregate principal amount of $213,925,000,
which term loans would be used to refinance the Term Loans outstanding under the
Credit Agreement immediately prior to the effectiveness of this Amendment (the
“Existing Term Loans”) through an exchange and which, except as modified hereby,
would have the same terms as the Existing Term Loans under the Credit Agreement;

 

WHEREAS, each Lender holding Existing Term Loans (collectively, the “Existing
Term Lenders”) that executes and delivers a consent to this Amendment (a “Lender
Consent”) (collectively, the “Exchanging Term Lenders”) will be deemed (i) to
have agreed to the terms of this Amendment, (ii) to have agreed to exchange (as
further described in the Lender Consent) an aggregate principal amount of its
Existing Term Loans for Repriced Term Loans in a principal amount equal to the
amount notified to such Exchanging Term Lender by the Left Lead Arranger and
(iii) upon the Amendment Effective Date to have exchanged (as further described
in the Lender Consent) such amount of its Existing Term Loans for Repriced Terms
Loans in an equal principal amount, which will be effectuated either by
exercising a cash-less exchange option or through a cash settlement option
selected by such Lender on its signature page hereto;

 

 

 

 

WHEREAS, each Person that executes and delivers an incremental term loan
assumption agreement to this Amendment in the form of the “Joinder” attached
hereto as Annex I (a “Joinder”) (each, an “Additional Term Lender” and, together
with the Exchanging Term Lenders, the “Repricing Term Lenders”) will be deemed
(i) to have agreed to the terms of this Amendment and (ii) to have committed to
make Repriced Term Loans to the Borrower on the Amendment Effective Date (the
“Additional Term Loans”), in the amount notified to such Additional Term Lender
by the Left Lead Arranger (but in no event greater than the amount such Person
committed to make as Additional Term Loans);

 

WHEREAS, the aggregate proceeds of the Additional Term Loans will be used by the
Borrower to repay in full the outstanding principal amount of the Existing Term
Loans that are not exchanged for Repriced Term Loans by the Existing Term
Lenders;

 

WHEREAS, the Borrower has requested that Lenders constituting the Requisite
Lenders consent to certain transactions and agree to certain amendments to the
Credit Documents;

 

WHEREAS, the Requisite Lenders and the Lenders party hereto are willing, on the
terms and subject to the conditions set forth below, to consent to the amendment
of the Credit Agreement;

 

WHEREAS, the Borrower has requested the Exchanging Term Lenders to waive the
provisions of Section 2.18(c) of the Credit Agreement requiring that accrued and
unpaid interest on the Exchanged Term Loans be paid on the Amendment Effective
Date, and the Exchanging Term Lenders have agreed that such accrued and unpaid
interest on the Exchanged Term Loans shall be instead paid on the first Interest
Payment Date immediately following the Amendment Effective Date; and

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I

DEFINITIONS

 

Section 1.1           Certain Definitions. Capitalized terms used (including in
the preamble and recitals hereto) but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. As used in this Amendment:

 

“Additional Term Lenders” is defined in the fourth recital hereto.

 

“Additional Term Loans” is defined in the fourth recital hereto.

 

“Amendment” is defined in the preamble hereto.

 

“Amendment Effective Date” means the date on which the conditions set forth in
Article IV of this Amendment are satisfied or waived.

 

“Credit Agreement” is defined in the first recital hereto.

 

“Exchanged Term Loan” is defined in Section 3.1 hereof.

 

2

 

 

“Exchanging Term Lenders” is defined in the third recital hereto.

 

“Existing Term Lenders” is defined in the third recital hereto.

 

“Existing Term Loans” is defined in the second recital hereto.

 

“Joinder” is defined in the fourth recital hereto.

 

“Left Lead Arranger” is defined in the first recital hereto.

 

“Lender Consent” is defined in the third recital hereto.

 

“Non-Exchanging Term Lenders” means each Existing Term Lender that is not an
Exchanging Term Lender.

 

“Repricing Term Lenders” is defined in the fourth recital hereto.

 

“Repriced Term Loans” is defined in the second recital hereto.

 

Article II

AMENDMENTS TO CREDIT AGREEMENT

 

Section 2.1           Amendment of Existing Credit Agreement. The Borrower, the
Guarantors, the Requisite Lenders, the other Lenders party hereto and other
parties party hereto agree that on the Amendment Effective Date, the Credit
Agreement shall hereby be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached hereto as Exhibit A.

 

Section 2.2           Acknowledgement. On and after the Amendment Effective
Date, unless the context shall otherwise require, each reference in the Amended
Credit Agreement to “Term Loans” shall be deemed a reference to the Repriced
Term Loans contemplated hereby. As of the Amendment Effective Date, after giving
effect to the Amendment, the aggregate outstanding principal of amount of “Term
Loans” is $213,925,000 (after giving effect to any principal amortization
payments made on or prior to the Amendment Effective Date).

 

3

 

  

Article III

EXCHANGE OF EXISTING TERM LOANS; AGREEMENT TO MAKE ADDITIONAL TERM LOANs

 

Section 3.1           Exchange and Repayment of Existing Term Loans.

 

a)          On the terms and subject to the satisfaction (or waiver) of the
conditions set forth in Article IV hereof, (i) each Exchanging Term Lender
agrees that, as of the Amendment Effective Date, an aggregate principal amount
of its Existing Term Loans (the “Exchanged Term Loans”) equal to the amount
notified to such Exchanging Term Lender by the Left Lead Arranger will be
exchanged for Repriced Term Loans through a cashless rollover or a cash
settlement, as further described in such Exchanging Term Lender’s Lender Consent
and (ii) the Borrower agrees that on the Amendment Effective Date, all existing
Term Loan Notes of any Exchanging Term Lenders will, at the request of such
Exchanging Term lender, be exchanged for new Term Loan Notes in respect of the
Repriced Term Loans.

 

b)         On the terms and subject to the satisfaction (or waiver) of the
conditions set forth in Article IV hereof, on the Amendment Effective Date, (i)
each Exchanging Term Lender agrees that an aggregate principal amount of its
Existing Term Loans not being exchanged either through a cashless rollover or a
cash settlement, as further described in such Exchanging Term Lender’s Lender
Consent, equal to the amount notified to such Exchanging Term Lender by the Left
Lead Arranger, including all unpaid and accrued interest thereon up to and
including the Amendment Effective Date, will be repaid in full and (ii) each
Non-Exchanging Term Lender agrees that the aggregate principal amount of its
Existing Term Loans, including all unpaid and accrued interest thereon up to and
including the Amendment Effective Date, will be repaid in full.

 

Section 3.2           Agreement to Make Additional Term Loans. On the terms and
subject to the satisfaction (or waiver) of the conditions set forth in Article
IV hereof, each Additional Term Lender agrees to make Additional Term Loans
equal to the amount notified to such Additional Term Lender by the Left Lead
Arranger (but in no event greater than the amount such Person committed to make
as Additional Term Loans), on the Amendment Effective Date, and each Additional
Term Lender shall be a “Lender” under the Credit Agreement as of such date.
Amounts paid or prepaid in respect of Additional Term Loans may not be
reborrowed.

 

Section 3.3           Other Provisions Regarding Term Loans. On the Amendment
Effective Date, the Borrower shall apply the aggregate proceeds of the
Additional Term Loans to prepay in full the principal amount of all Existing
Term Loans other than Exchanged Term Loans. The exchange of Exchanged Term Loans
for Repriced Term Loans and the repayment of Existing Term Loans (other than the
Exchanged Term Loans) with the proceeds of the Additional Term Loans
contemplated hereby collectively constitute a Repricing Transaction pursuant to
the provisions of Section 2.13(c) of the Credit Agreement and shall be subject
to the provisions of Section 2.13(c) of the Credit Agreement. The commitments of
the Additional Term Lenders and the refinancing undertakings of the Exchanging
Term Lenders are several and not joint and no such Repricing Term Lender will be
responsible for any other Repricing Term Lender’s failure to make or acquire by
refinancing Repriced Term Loans. Notwithstanding anything herein or in the
Amended Credit Agreement to the contrary, the aggregate principal amount of the
Repriced Term Loans will not exceed the aggregate principal amount of the
Existing Term Loans outstanding immediately prior to the Amendment Effective
Date. Each of the parties hereto acknowledges and agrees that the terms of this
Amendment do not constitute a novation but, rather, an amendment of the terms of
a pre-existing Indebtedness and related agreement, as evidenced by the Amended
Credit Agreement.

 

4

 

 

Section 3.4           Interest; Breakage; Prepayments

 

(a)          The Borrower hereby agrees that it shall (x) pay to the
Administrative Agent for the account of the Lenders any amounts payable under
Section 2.13(c) of the Credit Agreement and (y) together with any prepayment of
the Existing Term Loans of any Non-Exchanging Term Lender, pursuant to this
Amendment, pay the Non-Exchanging Term Lenders, on the Amendment Effective Date,
(i) accrued and unpaid interest to and including the Amendment Effective Date,
on the amount of Existing Term Loans prepaid pursuant to this Amendment and (ii)
any compensation required to be paid pursuant to the provisions of Section
2.18(c) of the Credit Agreement if the Amendment Effective Date occurs other
than on the last day of the Interest Period relating to the Term Loans held by
such Non-Exchanging Term Lender;

 

(b)          Each Exchanging Term Lender hereby waives any right to receive any
payments under Section 2.18(c) of the Credit Agreement as a result of the
prepayment or conversion of any Existing Term Loans into Repriced Term Loans
pursuant to this Amendment; and

 

(c)          It is understood and agreed that the Borrower, in coordination with
the Left Lead Arranger and the Administrative Agent, may elect on or prior to
the Amendment Effective Date that the Repriced Term Loans be Eurodollar Loans
having an Interest Period specified by the Borrower as provided in the following
sentence, regardless of whether the Amendment Effective Date is the last day of
an Interest Period with respect to such Exchanged Term Loans that are converted
into Repriced Term Loans. The Borrower may, on or prior to the Amendment
Effective Date, specify that the Interest Period for the Repriced Term Loans be
a period commencing on the Amendment Effective Date and ending on March 31,
2014.

 

Section 3.5           Limited Interest Payment Waiver. Subject to the
satisfaction of the conditions precedent set forth in Article IV, the
undersigned Exchanging Term Lenders hereby waive the payment of accrued and
unpaid interest due on the Amendment Effective Date and agree that interest on
the Exchanged Term Loans shall continue to accrue pursuant to the terms of the
Credit Agreement and all such accrued and unpaid interest shall be paid in
arrears on the next Interest Payment Date immediately following the Amendment
Effective Date. The waiver set forth in this Section 3.5 shall be limited
precisely as written and shall not be deemed to (i) except as expressly provided
herein, be a consent to any amendment, waiver or modification of any term or
condition of the Credit Agreement or (ii) prejudice any right or rights that the
Administrative Agent or the Lenders may have or may have in the future under or
in connection with the Credit Agreement, except as expressly provided herein.

 

Section 3.6           No Funding Notice Required. The parties hereto agree that,
notwithstanding anything to the contrary set forth herein or the Credit
Agreement the Borrower shall be deemed to have delivered any funding notice
required in connection with the Amendment Effective Date and shall be deemed to
have requested that all Term Loans made, deemed made or converted from existing
term loans on the Amendment Effective Date, shall have an interest period ending
on March 31, 2014, and the Administrative Agent agrees to such interest period.

 

5

 

  

Article IV

CONDITIONS TO EFFECTIVENESS

 

The effectiveness of this Amendment (including the amendments contained in
Article II, the acknowledgement contained in Section 2.2 and agreements
contained in Article III) are subject to the satisfaction (or waiver) of the
following conditions, as determined by the Joint Lead Arrangers:

 

Section 4.1           This Amendment shall have been duly executed by the
Borrower, the Guarantors, the Requisite Lenders, the Repricing Term Lenders
(whether pursuant to the execution and delivery of a Lender Consent or a
Joinder, as applicable), the Administrative Agent and the Collateral Agent, and
delivered to the Administrative Agent and the Joint Lead Arrangers. The Joinders
shall have been duly executed by each Additional Term Lender, such that, upon
such execution by all Additional Term Lenders, the aggregate principal amount of
the Exchanged Term Loans and the Additional Term Loans is equal to the aggregate
principal amount of the Existing Term Loans outstanding immediately prior to the
effectiveness of the amendments, acknowledgement and agreements contained
herein;

 

Section 4.2           The Joint Lead Arrangers and the Administrative Agent
shall have received all fees due and payable under the certain letter agreements
dated as of February 9, 2014, and February 20, 2014, as applicable, by and
between the Borrower, the applicable Joint Lead Arranger and the Agent, as
applicable;

 

Section 4.3           The Joint Lead Arrangers and the Administrative Agent
shall have received, on behalf of the Joint Lead Arrangers, the Administrative
Agent, the Collateral Agent and the Lenders, (i) the favorable written opinion
of Sullivan & Cromwell, LLP, counsel for the Borrower, in form and substance
satisfactory to the Joint Lead Arrangers and the Administrative Agent, and (ii)
the favorable written opinion of Lewis Roca Rothgerber LLP, local counsel for
the Borrower, in form and substance satisfactory to the Joint Lead Arrangers and
the Administrative Agent; in each case, (A) dated the Amendment Effective Date,
(B) addressed to the Joint Lead Arrangers, the Administrative Agent, the
Collateral Agent and the Lenders, and (C) covering such matters relating to this
Amendment and the transactions contemplated hereby as the Joint Lead Arrangers
and the Administrative Agent shall reasonably request, and the Borrower hereby
requests such counsel to deliver such opinions;

 

Section 4.4           The Joint Lead Arrangers and the Administrative Agent
shall have received a certificate signed by an Authorized Officer of the
Borrower as to the matters set forth in Sections 4.7 and 4.8 of this Article IV;

 

6

 

 

Section 4.5           The Joint Lead Arrangers and the Administrative Agent
shall have received with respect to the Borrower and each of the Guarantors
(i) certificates of good standing as of a recent date issued by the appropriate
Governmental Authority of the state or jurisdiction of its incorporation or
organization, where applicable and (ii) a certificate of the Secretary or
Assistant Secretary of the Borrower and each of the Guarantors dated the
Amendment Effective Date and certifying to the effect (A) that attached thereto
are copies of each Organizational Documents of the Borrower and/or each of the
Guarantors and, to the extent applicable, certified as of the Amendment
Effective Date or a recent date prior thereto by the secretary of state of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the board of directors or other governing body of
the Borrower and/or each of the Guarantors (and, if applicable, any parent
company of the Borrower) authorizing the execution, delivery and performance of
this Amendment and any related Credit Documents and the borrowings hereunder and
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (C) as to the incumbency and
specimen signature of each officer executing any Credit Document or any other
document delivered in connection herewith on behalf of the Borrower and each of
the Guarantors;

 

Section 4.6           No Default or Event of Default has occurred and is
continuing under the Credit Agreement both before and immediately after giving
effect to the transactions contemplated hereby;

 

Section 4.7           The representations and warranties of the Borrower and
each of the Guarantors set forth in Article V of this Amendment are true and
correct;

 

Section 4.8           The Joint Lead Arrangers and the Administrative Agent
shall have received a Solvency Certificate from the Borrower demonstrating that
after giving effect to the consummation of the transactions contemplated by this
Amendment, the Borrower and its Restricted Subsidiaries, taken as a whole, are
Solvent.

 

Section 4.9           The Borrower shall have applied, concurrently with the
exchange of the Exchanged Term Loans for Repriced Term Loans and the making of
the Additional Term Loans (if any), the aggregate proceeds of the Additional
Term Loans (if any) to prepay in full the principal amount of all Existing Term
Loans other than Exchanged Term Loans. The Borrower shall have, concurrently
with the exchange of the Exchanged Term Loans for Repriced Term Loans and the
making of the Additional Term Loans (if any) (a) paid all premiums on the
aggregate principal amount of the Existing Term Loans and all amounts due under
Section 3.4 hereunder and (b) paid to all Non-Exchanging Term Lenders all
indemnities, cost reimbursements and other Obligations, if any, then due and
owing to such Non-Exchanging Term Lenders under the Credit Documents (prior to
the effectiveness of this Amendment) and of which the Borrower has been
notified;

 

Section 4.10         The Borrower shall have provided, at least three Business
Days prior to the Amendment Effective Date, the documentation and other
information to the Joint Lead Arrangers, the Administrative Agent and the
Repricing Term Lenders that are required by regulatory authorities under the
applicable “know-your-customer” rules and regulations and anti-money laundering
rules and regulations, including the Patriot Act and that have been reasonably
requested by the Repricing Term Lenders at least five Business Days prior to the
Amendment Effective Date;

 

Section 4.11         The Borrower shall have paid the Administrative Agent for
the account of each Lender under the Credit Agreement (as in effect immediately
prior to the effectiveness of this Amendment), a fee equal to 1.00% of the
aggregate principal amount of the Term Loans of such Lender as required pursuant
to Section 2.13(c) of the Credit Agreement; and

 

7

 

 

Section 4.12         The Administrative Agent shall have received (i) fully
executed and notarized modifications of each Mortgage (each, a “Mortgage
Modification”), in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each applicable Closing Date Mortgaged
Property and (ii) a datedown endorsement to the applicable Title Policy with
respect to each such Mortgage Modification, executed by the applicable title
company, in form and substance reasonably satisfactory to the Administrative
Agent, dating down the effectiveness of such Title Policy.

 

Article V

REPRESENTATIONS AND WARRANTIES

 

To induce the other parties hereto to enter into this Amendment, the Borrower
and each of the Guarantors represents and warrants to each of the Lenders, the
Joint Lead Arrangers and the Administrative Agent that, as of the Amendment
Effective Date:

 

(a)          This Amendment has been duly authorized, executed and delivered by
the Borrower and the Guarantors and constitutes, and the Amended Credit
Agreement (as to the Borrower and each of the Guarantors) constitutes, its
legal, valid and binding obligation, enforceable against the Borrower and each
of the Guarantors party hereto or thereto in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally, and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

 

(b)          The representations and warranties of the Borrower and each of the
Guarantors set forth in the Amended Credit Agreement and the other Credit
Documents are true and correct in all material respects on and as of the
Amendment Effective Date (immediately after giving effect to this Amendment),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; provided that, in such case, such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the text therof;

 

(c)          After giving effect to this Amendment and the transactions
contemplated hereby, no Default or Event of Default has occurred and is
continuing on the Amendment Effective Date; and

 

(d)          Immediately prior to and immediately after the consummation of the
transactions contemplated under this Amendment on the Amendment Effective Date,
after taking into account all applicable rights of indemnity and contribution,
the Borrower and its subsidiaries on a consolidated basis, are Solvent.

 

8

 

  

Article VI

Effects on Credit Documents

 

Except as specifically amended herein, all Credit Documents shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Credit Documents, nor constitute a waiver of any provision of
the Credit Documents or in any way limit, impair or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Credit
Documents. The Borrower and each of the Guarantors acknowledges and agrees that,
on and after the Amendment Effective Date, this Amendment, the Joinders and each
of the other Credit Documents to be executed and delivered by the Borrower in
connection herewith shall constitute a Credit Document for all purposes of the
Amended Credit Agreement. On and after the Amendment Effective Date, each
reference in the Amended Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Credit Documents to “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Amended Credit Agreement, and
this Amendment and the Amended Credit Agreement shall be read together and
construed as a single instrument. Nothing herein shall be deemed to entitle the
Borrower nor the Guarantors to a further consent to, or a further waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Amended Credit Agreement
or any other Credit Document in similar or different circumstances.

 

Article VII

MISCELLANEOUS

 

Section 7.1           Expenses. The Borrower hereby confirms that the
indemnification provisions set forth in Section 10.3 of the Amended Credit
Agreement shall apply to this Amendment and such losses, claims, damages,
liabilities, costs and expenses (as more fully set forth therein as applicable)
which may arise herefrom or in connection herewith.

 

Section 7.2           New Arrangers and Syndication Agents. The Borrower and the
Repricing Term Lenders agree that DBSI shall be entitled to the privileges,
indemnification, immunities and other benefits afforded to the Agents and
Arrangers pursuant to Sections 9 and 10.3 of the Amended Credit Agreement and
(b) except as otherwise agreed to in writing by the Borrower and the Joint Lead
Arrangers shall have no duties, responsibilities or liabilities with respect to
this Amendment, the Amended Credit Agreement or any other Loan Document.

 

Section 7.3           Consents. For purposes of Section 10.6 of the Amended
Credit Agreement, the Borrower hereby consents to any assignee of the Left Lead
Arranger or any of its Affiliates becoming a Repricing Term Lender in connection
with the initial syndication of the Repriced Term Loans to the extent the
inclusion of such assignee in the syndicate had been disclosed to and agreed to
by the Borrower prior to the Amendment Effective Date.

 

9

 

 

Section 7.4           Amendments; Execution in Counterparts; Severability.

 

(a)          Except as expressly amended hereby, the provisions of the Credit
Agreement are and shall remain in full force and effect.

 

(b)          This Amendment may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by the Borrower, each of the
Guarantors, the Lenders party hereto and the Administrative Agent; and

 

(c)          In the event any one or more of the provisions contained in this
Amendment should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

Section 7.5           Reaffirmation. The Borrower and each of the Guarantors, as
party to the Credit Agreement, the Pledge and Security Agreement and the other
Credit Documents, in each case as amended, supplemented or otherwise modified
from time to time, hereby (i) acknowledges and agrees that the Repriced Term
Loans are Loans and the Repricing Term Lenders are Lenders, and that all of its
obligations under the Credit Agreement, the Pledge and Security Agreement and
the other Credit Documents to which it is a party are reaffirmed and remain in
full force and effect on a continuous basis, (ii) reaffirms (A) each Lien
granted by it to the Collateral Agent for the benefit of the Secured Parties and
(B) the guaranties made by it pursuant to the Credit Agreement, (iii)
acknowledges and agrees that the grants of security interests by the Borrower
and each of the Guarantors contained in the Pledge and Security Agreement and
any other Collateral Document shall remain, in full force and effect after
giving effect to the Amendment, and (iv) agrees that the Obligations include,
among other things and without limitation, the prompt and complete payment and
performance by the Borrower when due and payable (whether at the stated
maturity, by acceleration or otherwise) of principal and interest on, and
premium (if any) on, the Repriced Term Loans under the Amended Credit Agreement.
Nothing contained in this Amendment shall be construed as substitution or
novation of the obligations outstanding under the Credit Agreement or the other
Loan Documents, which shall remain in full force and effect, except to any
extent modified hereby.

 

Section 7.6           Administrative Agent. The Borrower acknowledges and agrees
that DBNY in its capacity as administrative agent and collateral agent under the
Credit Agreement will serve as Administrative Agent under this Amendment and
under the Amended Credit Agreement.

 

Section 7.7           Governing Law; Waiver of Jury Trial; Jurisdiction. This
Amendment shall be construed in accordance with and governed by the law of the
State of New York. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS AMENDMENT, THE AMENDED CREDIT AGREEMENT OR ANY OTHER Credit DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN. The provisions of Section 10.16 of the Amended
Credit Agreement are incorporated herein by reference.

 

10

 

 

Section 7.8           Headings. Section headings in this Amendment are included
herein for convenience of reference only, are not part of this Amendment and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Amendment.

 

Section 7.9           Counterparts. This Amendment may be executed by one or
more of the parties hereto on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in person.

 

[Remainder of page intentionally left blank.]

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

  AMERICAN CASINO & ENTERTAINMENT
PROPERTIES LLC           By: /s/ Frank V. Riolo     Name: Frank V. Riolo    
Title: Chief Executive Officer           ACEP ADVERTISING AGENCY, LLC          
By: /s/ Frank V. Riolo     Name: Frank V. Riolo     Title: Chief Executive
Officer           ACEP INTERACTIVE, LLC           By: Phyllis A. Gillard    
Name: Phyllis A. Gillard     Title: General Counsel and Secretary           ACEP
MANAGEMENT, LLC           By: Phyllis A. Gillard     Name: Phyllis A. Gillard  
  Title: General Counsel and Secretary           AQUARIUS GAMING LLC          
By: /s/ Frank V. Riolo     Name: Frank V. Riolo     Title: Chief Executive
Officer           ARIZONA CHARLIE’S, LLC           By: /s/ Frank V. Riolo    
Name: Frank V. Riolo     Title: Chief Executive Officer

 

[Signature Page Amendment]

 

 

 

 

  CHARLIE’S HOLDING LLC           By: /s/ Frank V. Riolo     Name: Frank V.
Riolo     Title: Chief Executive Officer           FRESCA, LLC           By: /s/
Frank V. Riolo     Name: Frank V. Riolo     Title: Chief Executive Officer      
    STRATOSPHERE DEVELOPMENT, LLC           By: /s/ Frank V. Riolo     Name:
Frank V. Riolo     Title: Chief Executive Officer           STRATOSPHERE
ENTERTAINMENT L.L.C.           By: /s/ Frank V. Riolo     Name: Frank V. Riolo  
  Title: Chief Executive Officer           STRATOSPHERE GAMING LLC,          
By: /s/ Frank V. Riolo     Name: Frank V. Riolo     Title: Chief Executive
Officer           STRATOSPHERE HOLDING, LLC,           By: /s/ Frank V. Riolo  
  Name: Frank V. Riolo     Title: Chief Executive Officer           STRATOSPHERE
LAND LLC,           By: /s/ Frank V. Riolo     Name: Frank V. Riolo     Title:
Chief Executive Officer

 

[Signature Page Amendment]

 

 

 

 

  STRATOSPHERE LEASING, LLC,           By: /s/ Frank V. Riolo     Name: Frank V.
Riolo     Title: Chief Executive Officer           W2007 AQUARIUS PROPCO, LLC, a
Delaware
limited liability company           By: /s/ Frank V. Riolo     Name: Frank V.
Riolo     Title: Chief Executive Officer           W2007 FRESCA PROPCO, LLC,   a
Delaware limited liability company           By: /s/ Frank V. Riolo     Name:
Frank V. Riolo     Title: Chief Executive Officer           W2007 STRATOSPHERE
PROPCO, LLC,
a Delaware limited company,           By: /s/ Frank V. Riolo     Name: Frank V.
Riolo     Title: Chief Executive Officer           W2007 STRATOSPHERE LAND
PROPCO, LLC, a
Delaware limited company,           By: /s/ Frank V. Riolo     Name: Frank V.
Riolo     Title: Chief Executive Officer           W2007 ARIZONA CHARLIES
PROPCO, LLC a
Delaware limited company,           By: /s/ Frank V. Riolo     Name: Frank V.
Riolo     Title: Chief Executive Officer

 

[Signature Page Amendment]

 

 

 

 

  W2007 ARIZONA CHARLIE’S PROPCO, LLC           By: /s/ Frank V. Riolo     Name:
Frank V. Riolo     Title: Chief Executive Officer

 

[Signature Page Amendment]

 

 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent and Collateral Agent           By: /s/ Mary Kay Coyle  
  Name: Mary Kay Coyle     Title: Managing Director           By: Kirk L.
Tashjian     Name: Kirk L. Tashjian     Title: Vice President

 

[Signature Page Amendment]

  

 

 

 

Signature Page to Amendment to First Lien Credit and Guaranty Agreement

(Lender Consent)

 

The undersigned which is an Existing Term Lender hereby consents to the
amendments reflected in Amendment to First Lien Credit and Guaranty Agreement,
dated as of February 24, 2014 (this “Amendment”), among American Casino &
Entertainment Properties LLC, a Delaware limited liability company (the
“Borrower”), certain subsidiaries of the Borrower as Guarantors (the
“Guarantors”), the Lenders party thereto, the Repricing Term Lenders referred to
therein and Deutsche Bank AG New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent (in such capacity,
the “Collateral Agent”), in its capacity as Administrative Agent, assisting
Goldman Sachs Lending Partners LLC (the “Left Lead Arranger”) in connection with
the Amendment. All capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Amendment. If such Existing Term Lender
is a Repricing Term Lender, such Lender, if and only if it indicates below,
hereby further agrees as follows:

 

Check Either Box (1) or Box (2)

 

(1)¨CASHLESS ROLLOVER OPTION

 

¨ALL OF EXISTING TERM LOANS

 

¨OTHER PRINCIPAL AMOUNT (IF LESS THAN ALL): $ ______

 

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of and consents to the Amendment and consents to the exchange (on a
cashless basis) of 100% of the outstanding principal amount of the Existing Term
Loans held by such Lender (or such lesser amount designated by such Lender in
the paragraph above or allocated to such Lender by the Left Lead Arranger) for a
Repriced Term Loan in a like principal amount. The undersigned acknowledges that
if the Existing Term Lender opts to exchange (on a cashless basis) less than
100% of the principal amount of the Existing Term Loans held by it, or if the
Left Lead Arranger allocates to such Lender less than 100% of the principal
amount of the Existing Term Loans held by it, in each case, the balance will be
repaid upon effectiveness of the Amendment if the Amendment becomes effective.

 

(2)¨CASH SETTLEMENT OPTION

 

¨ALL OF EXISTING TERM LOANS

 

¨OTHER PRINCIPAL AMOUNT (IF LESS THAN ALL): $_______

 

LC-1

 

 

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of and consents to the Amendment and consents to the exchange, by way
of prepayment by the Borrower and re-lending by such Existing Term Lender, of
100% of the outstanding principal amount of the Existing Term Loans held by such
Lender (or such lesser amount designated by such Lender in the paragraph above
or allocated to such Lender by the Left Lead Arranger) on the Amendment
Effective Date and that such Existing Lender shall make Repriced Term Loans in
cash in a like principal amount pursuant to instructions provided to such Lender
by the Administrative Agent prior to the settlement date. The undersigned
acknowledges that if the Existing Term Lender opts to exchange (on a cashless
basis) less than 100% of the principal amount of the Existing Term Loans held by
it, or if the Left Lead Arranger allocates to such Lender less than 100% of the
principal amount of the Existing Term Loans held by it, in each case, the
balance will be repaid upon effectiveness of the Amendment if the Amendment
becomes effective.

 

LC-2

 

  

          (Full Legal Name of Institution)       By:     Name:   Title:       If
a second signature is necessary:       By:     Name:   Title:

 

[Signature Page Lender’s Consent]

  

LC-3

 

 

ANNEX I

JOINDER

 

This JOINDER, dated as of [•], 2014 (this “Joinder”), by and among
______________________ (the “Additional Term Lender”), American Casino &
Entertainment Properties LLC, a Delaware limited liability company (the
“Borrower”), certain subsidiaries of the Borrower as Guarantors (the
“Guarantors”), and Deutsche Bank AG New York Branch (the “Administrative
Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Amendment to First Lien Credit and
Guaranty Agreement, dated as of February 24, 2014 (the “Amendment”) among the
Borrower, the Guarantors, the Repricing Term Lenders referred to therein
(whether pursuant to the execution and delivery of a Lender Consent or a
Joinder, as applicable), the Administrative Agent and the Collateral Agent, to
the First Lien Credit and Guaranty Agreement dated as of July 3, 2013 (as
amended by the Amendment, and as further amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”), among the
Borrower, the Guarantors, the Lenders (as defined in the Credit Agreement), the
Administrative Agent and the Collateral Agent, the other parties party thereto,
Goldman Sachs Lending Partners LLC (the “Left Lead Arranger”) and Deutsche Bank
Securities Inc., as joint lead arrangers, joint bookrunners and co-syndication
agents. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

 

WHEREAS, pursuant to the terms of the Amendment, the Borrower has established
Repriced Term Loans with Exchanging Term Lenders and/or Additional Term Lenders;
and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement and the
Amendment, Additional Term Lenders may become Lenders pursuant to one or more
Joinders.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

The Additional Term Lender hereby agrees to make Repriced Term Loans in the
amount notified to such Additional Term Lender by the Left Lead Arranger but not
to exceed the amount set forth on its signature page hereto pursuant to and in
accordance with the Credit Agreement and the Amendment. The Repriced Term Loans
provided pursuant to this Joinder shall be subject to all of the terms in the
Credit Agreement and the Amendment and to the conditions set forth in the Credit
Agreement and the Amendment, and shall be entitled to all the benefits afforded
by the Credit Agreement and the other Credit Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Guarantees and
security interests created by the Credit Documents. The Additional Term Lender,
the Borrower and the Administrative Agent acknowledge and agree that the
Repriced Term Loans provided pursuant to this Joinder shall constitute Term
Loans for all purposes of the Credit Agreement and the other applicable Credit
Documents.

 

I-1

 

 

By executing and delivering this Joinder, the Additional Term Lender shall be
deemed to confirm to and agree with the other parties hereto as follows: (i)
such Additional Term Lender is legally authorized to enter into this Joinder and
the Credit Agreement; (ii) such Additional Term Lender confirms that it has
received a copy of this Joinder, the Amendment and the Credit Agreement,
together with copies of the most recent financial statements referred to in
Section 3.1 of the Credit Agreement or delivered pursuant to Section 5.1 of the
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder, the Amendment and the Credit Agreement; (iii) such Additional Term
Lender will independently and without reliance upon the Left Lead Arranger, the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Joinder, the
Amendment and the Credit Agreement; (iv) such Additional Term Lender appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Joinder,
the Amendment, the Credit Agreement and the other Credit Documents as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms hereof and thereof, together with such powers as are reasonably
incidental thereto; and (v) such Additional Term Lender agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Joinder, the Amendment and the Credit Agreement are required to be
performed by it as a Lender.

 

Upon (i) the execution of a counterpart of this Joinder by the Additional Term
Lender, the Administrative Agent and the Borrower and (ii) the delivery to the
Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, the Additional Term Lender
shall become a Lender under the Credit Agreement, effective as of the Amendment
Effective Date and shall be subject to and bound by the terms thereof and shall
perform all obligations and shall have all rights of a Lender thereunder.

 

Delivered herewith by the Additional Term Lender to the Administrative Agent are
such forms, certificates or other evidence with respect to United States federal
income tax withholding matters as the Additional Term Lender may be required to
deliver to the Administrative Agent pursuant to the Credit Agreement.

 

This Joinder may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

This Joinder is an Incremental Term Loan Assumption Agreement in respect of the
Additional Term Loans. The Additional Term Loans are subject to amortization
payable in accordance with the provisions under Section 2.12 of the Credit
Agreement.

 

This Joinder is a “Credit Document.”

 

This Joinder, the Amendment, the Credit Agreement and the other Credit Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

I-2

 

 

THIS JOINDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

In the event any one or more of the provisions contained in this Joinder should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

This Joinder may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.
Delivery of an executed signature page to this Joinder by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Joinder.

 

[Remainder of page intentionally left blank.]

 

I-3

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of the date first written above.

 

      [NAME OF ADDITIONAL TERM LENDER]       By:       Name:   Title:       If a
second signature is necessary:       By:       Name:   Title:

 

I-4

 

 

deutsche bank AG NEW YORK BRANCH,   as Administrative Agent         By:      
Name:   Title:         By:       Name:   Title:    

 

I-5

 

 

EXHIBIT A

 

Changed Pages

 

A-1

 



 

PUBLISHED DEAL CUSIP NO. 02504CAC4

 

PUBLISHED TERM LOAN FACILITY CUSIP NO. US02504CAD20

 

PUBLISHED REVOLVING FACILITY CUSIP NO. US02504CAE03

 

________________________________________________________

 

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

dated as of July 3, 2013
as amended by
Amendment to First Lien Credit and Guaranty Agreement
on February 24, 2014

 

among

 

AMERICAN CASINO & ENTERTAINMENT PROPERTIES LLC,

 

as Borrower,

 

CERTAIN SUBSIDIARIES OF BORROWER,

 

as Guarantors,

 

VARIOUS LENDERS,

 

GOLDMAN SACHS LENDING PARTNERS LLC,

DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent, Collateral Agent and Documentation Agent



 

_________________________

 

$230,000,000 Senior Secured First Lien Credit Facilities

 

________________________________________________________

 

i

 

 

TABLE OF CONTENTS

 

    Page       Section 1 DEFINITIONS AND INTERPRETATION 1       1.1 Definitions
1 1.2 Accounting Terms 4041 1.3 Pro forma Calculations. 41 1.4 Interpretation,
Etc. 4142       Section 2 LOANS AND LETTERS OF CREDIT 42       2.1 Term Loans 42
2.2 Revolving Loans 4243 2.3 Swing Line Loans 4344 2.4 Issuance of Letters of
Credit and Purchase of Participations Therein 46 2.5 Pro Rata Shares;
Availability of Funds 50 2.6 Use of Proceeds 51 2.7 Evidence of Debt; Register;
Lenders’ Books and Records; Notes 51 2.8 Interest on Loans 52 2.9
Conversion/Continuation 53 2.10 Default Interest 54 2.11 Fees 54 2.12 Scheduled
Payments 55 2.13 Voluntary Prepayments/Commitment Reductions 55 2.14 Mandatory
Prepayments/Commitment Reductions 57 2.15 Application of Prepayments/Reductions
5859 2.16 General Provisions Regarding Payments 59 2.17 Ratable Sharing 60 2.18
Making or Maintaining Eurodollar Rate Loans 61 2.19 Increased Costs; Capital
Adequacy 63 2.20 Taxes; Withholding, Etc. 64 2.21 Obligation to Mitigate 67 2.22
Defaulting Lenders 67 2.23 Removal or Replacement of a Lender 70 2.24
Incremental Facilities 71 2.25 Extensions of Loans 76       Section 3 CONDITIONS
PRECEDENT 79       3.1 Closing Date 79 3.2 Conditions to Each Credit Extension
83       Section 4 REPRESENTATIONS AND WARRANTIES 84       4.1 Organization;
Requisite Power and Authority; Qualification 84 4.2 Equity Interests and
Ownership 84 4.3 Due Authorization 8485 4.4 No Conflict 8485 4.5 Governmental
Consents 85

 

ii

 

 

4.6 Binding Obligation 85 4.7 Historical Financial Statements 85 4.8 Projections
8586 4.9 No Material Adverse Effect 86 4.10 [Reserved.] 86 4.11 Adverse
Proceedings, Etc. 86 4.12 Payment of Taxes 86 4.13 Properties 86 4.14
Environmental Matters 87 4.15 No Defaults 87 4.16 [Reserved.] 8788 4.17
Governmental Regulation. 8788 4.18 Federal Reserve Regulations; Exchange Act 88
4.19 Employee Matters 88 4.20 Employee Benefit Plans 88 4.21 Certain Fees. 8889
4.22 Solvency 89 4.23 Related Agreements. 89 4.24 Compliance with Statutes, Etc.
89 4.25 Disclosure 89 4.26 Senior Indebtedness 8990 4.27 PATRIOT Act 90 4.28
Post-Closing Obligations 90       Section 5 AFFIRMATIVE COVENANTS 90       5.1
Financial Statements and Other Reports 90 5.2 Existence 93 5.3 Payment of Taxes
93 5.4 Maintenance of Properties 9394 5.5 Insurance 9394 5.6 Books and Records;
Inspections 94 5.7 Lender Calls 94 5.8 Compliance with Laws 94 5.9 Environmental
95 5.10 Subsidiaries 96 5.11 Additional Material Real Estate Assets 97 5.12
Gaming Entities Pledge Agreement 97 5.13 Further Assurances 97 5.14 [Reserved.]
97 5.15 Maintenance of Ratings 97 5.16 Cash Management Systems. 97 5.17
Designation of Subsidiaries 9798       Section 6 NEGATIVE COVENANTS 98       6.1
Indebtedness 98 6.2 Liens 102 6.3 No Further Negative Pledges 104105 6.4
Restricted Junior Payments 105

 

iii

 

 

6.5 Restrictions on Subsidiary Distributions 106 6.6 Investments 107 6.7
Financial Covenants 109 6.8 Fundamental Changes; Disposition of Assets;
Acquisitions 109110 6.9 Disposal of Subsidiary Interests 111112 6.10 Sales and
Leasebacks 111112 6.11 Transactions with Shareholders and Affiliates 112 6.12
Conduct of Business 112113 6.13 Amendments or Waivers of Organizational
Documents 112113 6.14 Amendments or Waivers of with respect to Certain
Indebtedness 112113 6.15 Fiscal Year 113114       Section 7 GUARANTY 113114    
  7.1 Guaranty of the Obligations 113114 7.2 Contribution by Guarantors 113114
7.3 Payment by Guarantors 114 7.4 Liability of Guarantors Absolute 114115 7.5
Waivers by Guarantor 116 7.6 Guarantors’ Rights of Subrogation, Contribution,
Etc. 116117 7.7 Subordination of Other Obligations 117118 7.8 Continuing
Guaranty 117118 7.9 Authority of Guarantors or Borrower 117118 7.10 Financial
Condition of Borrower 117118 7.11 Bankruptcy, Etc. 118 7.12 Release of
Guarantors 118119 7.13 Keepwell. 118119       Section 8 EVENTS OF DEFAULT 119  
    8.1 Events of Default 119 8.2 Borrower’s Right to Cure 121122       Section
9 AGENTS 122123       9.1 Appointment of Agents 122123 9.2 Powers and Duties 123
9.3 General Immunity 123124 9.4 Agents Entitled to Act as Lender 124125 9.5
Lenders’ Representations, Warranties and Acknowledgment 124125 9.6 Right to
Indemnity 125126 9.7 Successor Administrative Agent, Collateral Agent and Swing
Line Lender 125126 9.8 Collateral Documents and Guaranty 127128 9.9 Withholding
Taxes 129130 9.10 Administrative Agent May File Bankruptcy Disclosure and Proofs
of Claim 129130       Section 10 MISCELLANEOUS 130131       10.1 Notices 130131
10.2 Expenses 132133 10.3 Indemnity 133

 

iv

 

 

10.4 Set-Off 134135 10.5 Amendments and Waivers 134135 10.6 Successors and
Assigns; Participations 137138 10.7 Independence of Covenants 144145 10.8
Survival of Representations, Warranties and Agreements 145 10.9 No Waiver;
Remedies Cumulative 145146 10.10 Marshaling; Payments Set Aside 145146 10.11
Severability 145146 10.12 Obligations Several; Independent Nature of Lenders’
Rights 145146 10.13 Headings 146 10.14 APPLICABLE LAW 146 10.15 CONSENT TO
JURISDICTION 146147 10.16 WAIVER OF JURY TRIAL 146147 10.17 Confidentiality
147148 10.18 Usury Savings Clause 148 10.19 Effectiveness; Counterparts 148149
10.20 Entire Agreement 148149 10.21 PATRIOT Act 148149 10.22 Electronic
Execution of Assignments 149 10.23 No Fiduciary Duty 149 10.24 Gaming
Authorities 149150 10.25 Certain Matters Affecting Lenders 149150 10.26 NRS
40.459(1)(c). 150151

 

v

 

 



 

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

This FIRST LIEN CREDIT AND GUARANTY AGREEMENT, dated as of July 3, 2013, as
amended by Amendment to First Lien Credit and Guaranty Agreement, dated as of
February 24, 2014, is entered into by and among AMERICAN CASINO & ENTERTAINMENT
PROPERTIES LLC, a Delaware limited liability company (the “Borrower”), CERTAIN
SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party hereto from time to
time, GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman Sachs”) and DEUTSCHE BANK
SECURITIES INC. (“DBSI”), as Co-Syndication Agents (in such capacity,
“Syndication Agents”), and DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as
Administrative Agent (together with its permitted successors in such capacity,
“Administrative Agent”), as Collateral Agent (together with its permitted
successor in such capacity, “Collateral Agent”) and as Documentation Agent (in
such capacity, “Documentation Agent”), and Goldman Sachs and DBSI, as Joint Lead
Arrangers (in such capacity, “Arrangers”) and Joint Bookrunners.

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, Lenders have agreed to extend certain credit facilities to Borrower, in
an aggregate principal amount not to exceed $230,000,000, consisting of
$215,000,000 aggregate principal amount of Term Loans made on the Closing Date
and $15,000,000 aggregate principal amount of Revolving Commitments, the
proceeds of which will be used to retire, in part, Borrower’s 11% Senior Secured
Notes due 2014 (the “Senior Notes”) and to provide for the ongoing working
capital requirements and general corporate purposes of Borrower (including
capital expenditures and Permitted Acquisitions); and

 

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and Borrower and each Guarantor have agreed to secure their respective
Obligations by granting to Collateral Agent, for the benefit of Secured Parties,
a First Priority Lien on all Collateral.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1 DEFINITIONS AND INTERPRETATION

 

1.1         Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Borrower or any of its Subsidiaries in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness; provided that (i) the amount of “earn-outs” and other agreements
to make any payment the amount of which is, or the terms of payment of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of any person or business that shall be included
in the definition of Acquisition Consideration shall equal the amount that
Borrower determines in good faith at the time of such Permitted Acquisition is
Borrower’s anticipated liability in respect thereof and (ii) Acquisition
Consideration shall exclude usual and customary working capital adjustments (as
determined in good faith by Borrower).

 

1

 

  

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers AssociationICE
Benchmark Administration Interest Settlement Rate (such page currently being
LIBOR01 page) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, or (b) in
the event the rate referenced in the preceding clause (a) does not appear on
such page or service or if such page or service shall cease to be available, the
rate per annum equal to the rate determined by Administrative Agent to be the
offered rate on such other page or other service which displays an average
British Bankers AssociationICE Benchmark Administration Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum equal to the offered quotation rate to first class
banks in the London interbank market by Administrative Agent for deposits (for
delivery on the first day of the relevant period) in Dollars of amounts in same
day funds comparable to the principal amount of the applicable Loan of
Administrative Agent, in its capacity as a Lender, for which the Adjusted
Eurodollar Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) on such Interest
Rate Determination Date, by (ii) an amount equal to (a) one (1) minus (b) the
Applicable Reserve Requirement; provided, however, that notwithstanding the
foregoing, the Adjusted Eurodollar Rate with respect to Term Loans shall at no
time be less than 1.251.00% per annum.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Borrower or any other Credit Party, threatened in writing against or affecting
any Credit Party or the property of any Credit Party.

 

“Affected Lender” as defined in Section 2.18(b).

 

“Affected Loans” as defined in Section 2.18(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person.

 

“Affiliate Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D-1, with such amendments or modifications
as may be agreed by Administrative Agent.

 

2

 

 

“Agent” means each of (i) Administrative Agent, (ii) each Syndication Agent,
(iii) Collateral Agent, (iv) Documentation Agent, (v) each Arranger, (vi) each
Bookrunner and (vii) any other Person appointed under the Credit Documents to
serve in an agent or similar capacity, including, without limitation, any
Auction Manager.

 

“Agent Affiliates” as defined in Section 10.1(b)(iii).

 

“Aggregate Amounts Due” as defined in Section 2.17.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this First Lien Credit and Guaranty Agreement, dated as of
July 3, 2013, as amended as of February 24, 2014, and as it may be further
amended, restated, supplemented or otherwise modified from time to time.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a
Eurodollar Rate or Base Rate floor greater than the “floor” then in effect on
the Term Loans and Revolving Loans, as applicable, or otherwise; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of its incurrence of the applicable Indebtedness); and provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees, commitment fees, underwriting fees or other similar fees payable to any
lead arranger (or its affiliates) in connection with the commitment or
syndication of such Indebtedness or that are not generally shared by all Lenders
providing such Indebtedness.

 

“ALTA” means the American Land Title Association, or any successor thereto.

 

“Amendment” means that certain Amendment to First Lien Credit and Guaranty
Agreement, dated as of February 24, 2014, by and among the Lenders party
thereto, the Borrower, the Guarantors, and DBNY as Administrative Agent and
Collateral Agent.

 

“Amendment Effective Date” has the meaning assigned to the term “Amendment
Effective Date” in Section 1.1 of the Amendment.

 

“Anti-Money Laundering Laws” as defined in Section 4.27.

 

“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
(a) with respect to Term Loans, 4.753.50% per annum for Term Loans that are
Eurodollar Rate Loans and 3.752.50% per annum for Term Loans that are Base Rate
Loans and (b) with respect to Revolving Loans and the Applicable Revolving
Commitment Fee Percentage, (i) from the Closing Date until the date of delivery
of the Compliance Certificate and the financial statements for the period ending
September 30, 2013, a percentage, per annum, determined by reference to the
following table as if the First Lien Leverage Ratio then in effect were
4.50:1.00; and (ii) thereafter, a percentage, per annum, determined by reference
to the First Lien Leverage Ratio in effect from time to time as set forth below:

 

First Lien
Leverage
Ratio  Applicable Margin for
Revolving Loans that are
Eurodollar Rate Loans   Applicable Margin for
Revolving Loans that are
Base Rate Loans   Applicable Revolving
Commitment Fee
Percentage  > 4.50:1.00   4.75%   3.75%   0.500%

  

3

 

 

“Closing Date Mortgaged Property” as defined in Section 3.1(i)(i).

 

“Closing Date Term Loan” means the term loans made pursuant to a Closing Date
Term Loan Commitment.

 

“Closing Date Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Term Loan on the Closing Date and “Closing Date Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Closing Date Term Loan Commitment, if any, is set forth on
Appendix A-1 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Closing Date Term Loan Commitments as of the Closing
Date iswas $215,000,000.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, the Landlord Personal Property
Collateral Access Agreements, if any, the Gaming Entities Pledge Agreement, the
Subordination Agreements, the Intercreditor Agreement, and all other
instruments, documents and agreements delivered by or on behalf of any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to, or perfect in favor of, Collateral Agent, for the benefit of
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Obligations.

 

“Commitment” means any Revolving Commitment or Term Loan Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consolidated Adjusted EBITDA” means, with respect to Borrower and its
Restricted Subsidiaries on a consolidated basis for any period, Consolidated Net
Income:

 

(a)          increased by, to the extent deducted in computing Consolidated Net
Income (without duplication):

 

(i)          Consolidated Interest Expense; plus

 

(ii)         provisions for taxes based on income, profits or capital; plus

 

(iii)        total depreciation expense; plus

 

(iv)        total amortization expense; plus

 

9

 

 

any Unrestricted Subsidiary that is designated as a Restricted Subsidiary during
such period an amount (which may be a negative number) by which the Consolidated
Working Capital gained in such designation as at the time of such designation
exceeds (or is less than) Consolidated Working Capital at the end of such
period.

 

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of Borrower who: (1) was a member of such board of directors
on the Closing Date or (2) was appointed, nominated for election or elected to
such board of directors with the approval of (a) a majority of the Continuing
Directors who were members of such board of directors at the time of such
appointment, nomination or election or (b) the members of the Borrower.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Control” means the possession, directly or indirectly, of the power (a) to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto or
(b) to vote more than 10% of the Equity Interests having voting power for the
election of directors of such Person.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any documents or certificates executed by Borrower in favor of
Issuing Bank relating to Letters of Credit, and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Credit Party for the benefit of any Agent, Issuing Bank or any Lender in
connection herewith on or after the date hereofClosing Date.

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Party” means each Person (other than any Agent, Issuing Bank or any
Lender or any other representative thereof) from time to time party to a Credit
Document.

 

“Cure Period” as defined in Section 8.2.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement,

14

 

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable or exercisable), or upon the
happening of any event or condition (i) matures or is mandatorily redeemable
(other than solely for Equity Interests which are not otherwise Disqualified
Equity Interests), pursuant to a sinking fund obligation or otherwise, (ii) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests which are not otherwise Disqualified Equity Interests), in whole or in
part, (iii) provides for the scheduled payments or dividends in cash, or (iv) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date,
except, in the case of clauses (i) and (ii), if as a result of a change of
control, Qualified IPO or asset sale, so long as any rights of the holders
thereof upon the occurrence of such a change of control, Qualified IPO or asset
sale event are subject to the prior payment in full of all Obligations, the
cancellation or expiration of all Letters of Credit and the termination of the
Commitments); provided, however, that only the portion of the Equity Interests
that so mature or are mandatorily redeemable, are so convertible or exchangeable
or are so redeemable at the option of the holder thereof prior to such date
shall be deemed to be Disqualified Equity Interests; provided, further, however,
that if such Equity Interests are issued to any employee or to any plan for the
benefit of employees of Borrower or its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interest solely because they may be required to be repurchased by Borrower in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.

 

“Disqualified Institution” means any Person that has been identified in writing
on a list provided by Borrower to each of the Arrangers (and made available to
all Lenders) on or prior to the date of the Repricing Engagement Letter, as such
list may be supplemented from time to time after the date of the Repricing
Engagement Letter in a writing delivered by Borrower to Administrative Agent and
Arrangers (and made available to all Lenders) to add entities that have become
either competitors or Affiliates of competitors (in each case identified by
name) of Borrower or its Subsidiaries (other than a Bona Fide Debt Fund) after
the ClosingAmendment Effective Date; provided, however, that no designation of a
competitor or Affiliate of a competitor as a Disqualified Institution after the
ClosingAmendment Effective Date shall (x) be effective until five (5) Business
Days after the date of such designation or (y) serve to retroactively disqualify
any Person that is a Lender at the time such designation becomes effective.

 

“Documentation Agent” as defined in the preamble hereto.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Earn Out Indebtedness” as defined in Section 6.1(d).

 

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, no Defaulting Lender, Disqualified Institution, Credit Party
or Affiliate of a Credit Party shall be an Eligible Assignee (except assignments
to (x) Goldman Sachs, Goldman Sachs Bank USA and any entity that is an Affiliate
of Goldman Sachs that trades or invests in loans in the ordinary course of its
shorter period as may be agreed by Administrative Agent) a Compliance
Certificate evidencing compliance with Section 6.7 as required under clause (iv)
above; and

 

16

 

 

(vi)        any Person or assets or division as acquired in accordance herewith
shall be in a Permitted Business.

 

“Permitted Business” means the casino gaming, Interactive Gaming, operations as
an Interactive Gaming Service Provider, hotel, retail, conference center and
entertainment mall and resort business and any activity or business incidental,
ancillary to, supportive of, related or similar thereto (including owning
interests in Subsidiaries, operating a conference center and meeting facilities,
owning and operating or licensing the operation of retail and entertainment
facilities and acting as manager, operator, partner or consultant to Affiliates
or third parties engaged in such business), or any business or activity that is
a reasonable extension, development or expansion thereof or ancillary thereto.

 

“Permitted Holder” means, collectively, (i) any one or more of Sponsor, W2007
Finance Sub, LLC, Whitehall Parallel Global Real Estate Limited Partnership
2007, The Goldman Sachs Group, Inc., Strat Hotel Investor, L.P. and any
subsidiary of any one or more of the foregoing and/or (ii) any members,
managers, directors and senior officers of Borrower.

 

“Permitted Incremental Debt” as defined in Section 6.1(q).

 

“Permitted Incremental Second Lien Debt” means “Permitted Incremental Debt”
under and as defined in the Second Lien Credit Agreement as in effect on the
date hereofClosing Date.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of Borrower or any
of its Restricted Subsidiaries issued in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, defease or discharge other
Indebtedness of Borrower or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness
renewed, refunded, refinanced, replaced, defeased or discharged (plus all
accrued interest on the Indebtedness and the amount of all fees and expenses,
including premiums, incurred in connection therewith), (b) such Permitted
Refinancing Indebtedness has (i) a final maturity date that is more than 90 days
after the Maturity Date, and (ii) a Weighted Average Life to Maturity that is
equal to or greater than the Weighted Average Life to Maturity, in each case of
the Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged, (c) if the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged is subordinated in right of payment, such
Permitted Refinancing Indebtedness is subordinated in right of payment to
Obligations on terms at least as favorable to the Secured Parties as those
contained in the documentation governing the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged, (d) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security (except as otherwise expressly permitted herein), than the Indebtedness
being refinanced, replaced, defeased or discharged; (e) if the Indebtedness
being renewed, refunded, refinanced, replaced, defeased or discharged is secured
by any collateral (whether equally and ratably with, or junior to, the Secured
Parties or otherwise), such Permitted Refinancing Indebtedness may be secured by
such collateral (including any collateral pursuant to after-acquired property
clauses to the extent any such collateral secured the Indebtedness being
refinanced) on terms no less favorable to the lenders in respect of such
Indebtedness than those

 

33

 

 

“Reimbursement Date” as defined in Section 2.4(d).

 

“Related Agreements” means, collectively, the Second Lien Loan Documents and the
documents governing the repayment and defeasance of the Senior Notes and
evidencing the release of all liens in respect thereof.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Relevant Four Fiscal Quarter Period” as defined in Section 8.2.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Lender” as defined in Section 2.23.

 

“Repriced Term Loans” has the meaning assigned to the term “Repriced Term Loans”
in Section 1.1 of the Amendment.

 

“Repricing Engagement Letter” means that certain American Casino & Entertainment
Properties, LLC First Lien Credit and Guaranty Agreement Engagement Letter,
dated as of February 9, 2014, from Goldman Sachs and DBSI to the Borrower.

 

“Repricing Transaction” as defined in Section 2.13(c).

 

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure, New Term Loan Exposure and/or Revolving Exposure and representing more
than 50% of the aggregate Voting Power Determinants of all Lenders; provided
that the amount of Voting Power Determinants shall be determined (i) with
respect to any Sponsor Affiliated Lender (other than a Sponsor Affiliated
Institutional Lender), by deeming such Sponsor Affiliated Lender to have voted
its interest as a Lender without discretion in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not Sponsor
Affiliated Lenders (except as provided in Section 10.6(j)(iv)) and (ii) with
respect to any Defaulting Lender, by disregarding the Voting Power Determinants
of such Defaulting Lender.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Borrower or any
of its Restricted Subsidiaries (or any direct or indirect parent of Borrower)
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of Borrower or any of its
Restricted Subsidiaries (or any direct or indirect parent thereof) now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Borrower or any of its Restricted Subsidiaries
(or any direct or indirect parent of Borrower) now or hereafter outstanding; and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness, Permitted

 

36

 

 

“Revolving Lender” means a Lender having a Revolving Commitment.

 

“Revolving Loan” means a Loan, including a Swing Line Loan, made by a Lender to
Borrower pursuant to Section 2.2(a) and/or Section 2.24.

 

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Sale and Leaseback Transaction” as defined in Section 6.10.

 

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

 

“Second Lien Cap” has the meaning assigned to that term in the Intercreditor
Agreement as in effect on the date hereofClosing Date.

 

“Second Lien Credit Agreement” means that certain “Second Lien Credit Agreement”
as defined in the Intercreditor Agreement.

 

“Second Lien Loan Documents” means the “Second Lien Loan Documents” as defined
in the Intercreditor Agreement.

 

“Second Lien Incremental Loans” means “New Term Loans” made under (and as
defined in) the Second Lien Credit Agreement.

 

“Second Lien Loan Obligations” means the “Obligations” as defined in the Second
Lien Credit Agreement.

 

“Second Lien Term Loan” means each “Term Loan” and “New Term Loan” as defined in
the Second Lien Credit Agreement.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Senior Notes” as defined in the recitals hereto.

 

38

 

 

“Subordinated Indebtedness” means any subordinated Indebtedness permitted under
Section 6.1(c).

 

“Subordination Agreements” means (i) that certain Subordination of Operating
Lease, dated as of the date hereofClosing Date, by and between the Collateral
Agent, W2007 Fresca Propco, L.P. and Fresca, LLC; (ii) that certain
Subordination of Operating Lease, dated as of the date hereofClosing Date, by
and between the Collateral Agent, W2007 Stratosphere Propco, L.P. and
Stratosphere Gaming LLC; (iii) that certain Subordination of Operating Lease,
dated as of the date hereofClosing Date, by and between the Collateral Agent,
W2007 Arizona Charlie’s Propco, L.P. and Arizona Charlie’s, LLC; and (iv) that
certain Subordination of Operating Lease, dated as of the date hereofClosing
Date, by and between the Collateral Agent, W2007 Aquarius Propco, L.P. and
Aquarius Gaming LLC.

 

“Substitute Lender” as defined in Section 10.25(a).

 

“Surviving Terms” as defined in Section 10.20.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Lender” means DBNY, in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity.

 

“Swing Line Loan” means a Base Rate Loan made by Swing Line Lender to Borrower
pursuant to Section 2.3.

 

“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Swing Line Sublimit” means the lesser of (i) $5,000,000, and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

 

“Syndication Agent” as defined in the preamble hereto.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature and whatever called, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed.

 

“Term Loan” means a Term Loan made by a Lender to Borrower pursuant to Section
2.1(a) and a New Term Loan. As of the Amendment Effective Date, the aggregate
principal amount of the Term Loans (including any Repriced Term Loans under and
as defined in the Amendment) is $213,925,000.

 

40

 

 

“Term Loan Commitment” means the Closing Date Term Loan Commitment or the New
Term Loan Commitment of a Lender, and “Term Loan Commitments” means such
commitments of all Lenders.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Closing Date Term
Loan Commitment.

 

“Term Loan Increase” as defined in Section 2.24(a).

 

“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Terminated Lender” as defined in Section 2.23.

 

“Title Policy” as defined in Section 3.1(i)(iv).

 

“Total Leverage Ratio” means the ratio, as of the last day of any Fiscal
Quarter, of (i) Consolidated Total Debt of Borrower and its Restricted
Subsidiaries less Unrestricted Cash of Borrower and its Restricted Subsidiaries
to (ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending
on such date.

 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.

 

“Transactions” means the transactions contemplated by the Credit Documents and
the Related Agreements.

 

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

“Unrestricted Cash” means all unrestricted Cash or Cash Equivalents of Borrower
and its Restricted Subsidiaries (excluding all cash and cash equivalents
required by the Applicable Gaming Authorities to be maintained by Borrower and
its Restricted Subsidiaries to satisfy minimum bankroll requirements, mandatory
game security reserves, allowances for redemption of casino chips and tokens or
payment of winning wagers to gaming patrons).

 

41

 

 

“Unrestricted Subsidiary” means any subsidiary of Borrower designated by the
board of directors (or similar governing body) of Borrower as an Unrestricted
Subsidiary pursuant to Section 5.17 subsequent to the date hereofClosing Date.
Borrower may designate any subsidiary of Borrower (including any existing
subsidiary and any newly acquired or newly formed subsidiary) to be an
Unrestricted Subsidiary unless such subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on any
property of, Borrower or any Subsidiary of Borrower (other than any Subsidiary
of the Subsidiary to be so designated); provided, that no Subsidiary to be so
designated or any of its Subsidiaries has, at the time of designation, or
thereafter creates, incurs, issues, assumes, guarantees or otherwise becomes
directly or indirectly liable with respect to any Indebtedness pursuant to which
the lender has recourse to any of the assets of Borrower or any Restricted
Subsidiary.

 

“U.S. Lender” as defined in Section 2.20(c).

 

“Voting Power Determinants” means, collectively, Term Loan Exposure, New Term
Loan Exposure and/or Revolving Exposure.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.

 

“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.

 

“Withdrawal Period” as defined in Section 10.25(b).

 

1.2           Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP; provided that, if Borrower notifies
Administrative Agent that Borrower requests an amendment to any provision
(including any definition) hereof to eliminate the effect of any change
occurring after the date hereofClosing Date in GAAP or in the application
thereof on the operation of such provision (or if Administrative Agent notifies
Borrower that the Requisite Lenders request an amendment to any provisions
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then (i) such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith and
(ii) Borrower or Administrative Agent shall act in good faith to amend this
Agreement to eliminate the effect of such change. Financial statements and other
information required to be delivered by Borrower to Lenders pursuant to Section
5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect at the
time of such preparation.

 

1.3           Pro forma Calculations.

 

With respect to any applicable period during which any acquisition (other than
acquisitions in the ordinary course of business), Investment (other than
intercompany Investments between or among Borrower or any Restricted Subsidiary
or Investments in the ordinary course of business), disposition, merger or
similar event occurs as permitted pursuant to the terms hereof, the financial
covenants set forth in Section 6.7 shall be calculated with respect to such
period and such acquisition, Investment, disposition, merger or similar event on
a “pro forma basis” as if such acquisition, investment, disposition, merger or
similar event occurred on the first day of such period. Pro forma calculations
made pursuant to this Section 1.3 shall be made in good faith by an Authorized
Officer of the

 

42

 

 

(2)         upon not less than three Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans; and

 

(3)         upon written or telephonic notice on the date of prepayment, in the
case of Swing Line Loans;

 

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed by delivery of written notice thereof to
Administrative Agent (and Administrative Agent will promptly transmit such
original notice for Term Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone to each Lender) or Swing Line Lender, as the case may
be. Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein; provided, however, any such notice may state that the date of
such prepayment of the Loans is conditioned upon the effectiveness of another
specified financing or other event, in which case the date of such reduction or
termination may be delayed or the notice may be revoked by Borrower (by written
notice to Administrative Agent) if such financing specified therein is not
consummated. Any such voluntary prepayment shall be applied as specified in
Section 2.15(a).

 

(b)          Voluntary Commitment Reductions.

 

(i)          Borrower may, upon not less than three Business Days’ prior written
or telephonic notice promptly confirmed by delivery of written notice thereof to
Administrative Agent (which original written notice Administrative Agent will
promptly transmit by telefacsimile or telephone to each applicable Lender), at
any time and from time to time terminate in whole or permanently reduce in part,
without premium or penalty, the Revolving Commitments in an amount up to the
amount by which the Revolving Commitments exceed the Total Utilization of
Revolving Commitments at the time of such proposed termination or reduction;
provided, any such partial reduction of the Revolving Commitments shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount.

 

(ii)         Borrower’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof.

 

(c)          Term Loan Call Protection. In the event that, on or prior to the
first anniversary of the Closingdate that is six months after the Amendment
Effective Date, all or any portion of the Term Loans (other than New Term
Loans), other than in connection with any merger, acquisition, Change of Control
or sale of all or substantially all assets of Borrower, in each case, that would
not be permitted under the terms of this Agreement, is (i) repaid, prepaid,
refinanced or replaced with the proceeds of any Indebtedness having an All-In
Yield (excluding any structuring, commitment and arranger fees or other similar
fees) that is less than the All-In Yield of the Term Loans (or portion thereof)
so repaid, prepaid, refinanced or replaced or (ii) repriced or effectively
refinanced through any waiver, consent or amendment of this Agreement the result
of which would be the lowering of the All-In Yield of the Term Loans (or portion
thereof) so repriced or effectively refinanced (a “Repricing Transaction”), such
repayment, prepayment, refinancing, replacement or repricing will be made at
101.0% of the principal amount so repaid, prepaid, refinanced, replaced or
repriced. If all or any portion of the Term Loans held by any Lender is repaid,
prepaid, refinanced replaced or repriced pursuant to a “yank-a-bank” or similar
provision in the Credit Documents as a

 

58

 

 

(d)          Organizational and Capital Structure. The organizational structure
and capital structure of Borrower and its Subsidiaries shall be as set forth on
Schedule 4.1.

 

(e)          Consummation of Transactions Contemplated by Related Agreements.

 

(i)          Substantially contemporaneously with or prior to the Closing Date
(1) except as provided in Section 3.1(h), all conditions to the transactions
contemplated by the Related Agreements set forth in the Related Agreements shall
have been satisfied or the fulfillment of any such conditions shall have been
waived with the consent of Administrative Agent and the Arrangers, (2) the
transactions contemplated by the Related Agreements shall have become effective
in accordance with the terms of the Related Agreements and (3) Borrower shall
have received no less than $120,000,000 in gross proceeds from the Second Lien
Term Loans.

 

(ii)         Administrative Agent shall have received a fully executed or
conformed copy of each Related Agreement and any documents executed in
connection therewith, each of which shall be in full force and effect.

 

(f)          Existing Indebtedness. On the Closing Date, Borrower and its
Subsidiaries shall have (i) repaid in full all Existing Indebtedness and (ii)
delivered to Administrative Agent all documents or instruments necessary to
release all Liens securing Existing Indebtedness or other obligations of
Borrower and its Subsidiaries thereunder being repaid on the Closing Date.

 

(g)         [Reserved.]

 

(h)         Governmental Authorizations and Consents. Each Credit Party shall
have obtained all material Governmental Authorizations and all material consents
of other Persons, in each case that are necessary for the consummation of
transactions contemplated by the Credit Documents and the Related Agreements and
each of the foregoing shall be in full force and effect except for any
Governmental Authorization required by the Gaming Laws which pursuant to Section
4.28 will be obtained Post-Closingpost-closing. All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the Related
Agreements or the financing thereof.

 

(i)          Real Estate Assets. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in certain Real Estate Assets, Collateral Agent shall have received from
Borrower and each applicable Guarantor:

 

(i)          fully executed and notarized Mortgages, in proper form for
recording in the applicable jurisdictions, and otherwise in form and substance
reasonably satisfactory to Administrative Agent, encumbering each Real Estate
Asset listed in Schedule 3.1(i) (each, a “Closing Date Mortgaged Property”);

 

(ii)         an opinion of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) in each state in which a Closing Date
Mortgaged Property is located with respect to the enforceability of the form(s)
of Mortgages to be recorded in such state and such other matters as Collateral
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Collateral Agent;

 

82

 

 

(iv)        as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default; and

 

(v)         on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as Issuing
Bank may reasonably require in connection with the issuance of such Letter of
Credit.

 

(b)          Notices. Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the close of business on the date that the telephonic notice
is given. In the event of a discrepancy between the telephone notice and the
written Notice, the written Notice shall govern. In the case of any Notice that
is irrevocable once given, if Borrower provides telephonic notice in lieu
thereof, such telephone notice shall also be irrevocable once given. Neither
Administrative Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Borrower or for otherwise acting in good faith.

 

(c)          Governmental Authorizations and Consents. Each Credit Party shall
take the post-closing actions required by the Gaming Laws pursuant to Section
4.28.

 

Section 4   REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents, Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants to each Agent, Lender and Issuing Bank, on the Closing
Date and on each Credit Date, that the following statements are true and correct
(it being understood and agreed that the representations and warranties made on
the Closing Date are deemed to be made concurrently with the consummation of the
transactions contemplated by this Agreement and the Related Agreements to occur
on the Closing Date):

 

4.1           Organization; Requisite Power and Authority; Qualification. Each
of Borrower and its Restricted Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 4.1, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted, to enter
into the Credit Documents to which it is a party and to carry out the
transactions contemplated thereby, and (c) is qualified to do business and in
good standing in its jurisdiction of organization and every other jurisdiction
where such qualification is required, except in such other jurisdictions where
the failure to be so qualified or in good standing could not be reasonably
expected to have a Material Adverse Effect.

 

4.2           Equity Interests and Ownership. The Equity Interests of each of
Borrower and its Restricted Subsidiaries have been duly authorized and validly
issued and are fully paid and non-assessable (to the extent such concepts are
applicable). Except as set forth on Schedule 4.2, as of the date hereofClosing
Date, there is no existing option, warrant, call, right, commitment or other
agreement to which Borrower or any of its Subsidiaries is a party requiring, and
there is no membership interest or other Equity Interests of Borrower or any of
its Subsidiaries outstanding which upon conversion or exchange would require,
the issuance by Borrower or any of its Subsidiaries of any additional membership
interests or other Equity Interests of Borrower or any of its Subsidiaries or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase a membership interest or other Equity Interests of
Borrower or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Borrower and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date.

 



86

 

 

4.3           Due Authorization. The execution, delivery and performance of the
Credit Documents by each Credit Party have been duly authorized by all necessary
corporate or other organizational action on the part of each Credit Party that
is a party thereto.

 

4.4           No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate (i) any provision of any law or any governmental rule or regulation
applicable to Borrower or any of its Restricted Subsidiaries, (ii) any of the
Organizational Documents of Borrower or any of its Restricted Subsidiaries, or
(iii) any order, judgment or decree of any court or other agency of government
binding on the Borrower or any of its Restricted Subsidiaries; (b) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of the Borrower or any of its
Restricted Subsidiaries, except, to the extent that such breach or default could
not reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of the Credit Parties (other than any Liens created under any of the
Credit Documents in favor of Collateral Agent, for the benefit of the Secured
Parties, and any Liens created under any of the Second Lien Loan Documents in
favor of the Collateral Agent (as defined in the Second Lien Credit Agreement),
for the benefit of the Secured Parties (as defined in the Second Lien Credit
Agreement); or (d) require (A) any approval of stockholders, members or partners
or (B) any approval or consent of any Person under any Contractual Obligation of
the Borrower or any of its Restricted Subsidiaries, except, in each case, for
such approvals or consents which will be obtained on or before the Closing Date
and disclosed in writing to Lenders or, in the case of clause (B), the failure
of which to obtain could not be reasonably expected to have a Material Adverse
Effect.

 

4.5           Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, material consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except (i)
as is necessary or required by the Gaming Laws which pursuant to Section 4.28
will be obtained Post-Closingpost-closing and (ii) filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, as of the Closing Date.

 

4.6           Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

 

4.7           Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments. Except as set forth in such
financial statements and as of the Closing Date, neither Borrower nor any of its
Restricted

 

87

 

 

4.21      Certain Fees.

 

No broker’s or finder’s fee or commission will be payable with respect to the
transactions contemplated by the Related Agreements, except as payable to Agents
and Lenders.

 

4.22      Solvency. The Credit Parties are and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made, will be, on a consolidated basis, Solvent.

 

4.23       Related Agreements.

 

(a)          Delivery. Borrower has delivered to Administrative Agent complete
and correct copies of (i) copies of each Related Agreement and of all exhibits
and schedules thereto as of the date hereofClosing Date and (ii) copies of any
material amendment, restatement, supplement or other modification to or waiver
of each Related Agreement entered into after the date hereofClosing Date.

 

(b)          Conditions Precedent. On the Closing Date, (i) all of the
conditions to effecting or consummating the transactions contemplated by Related
Agreements set forth in the Related Agreements have been duly satisfied or, with
the consent of Administrative Agent and Syndication Agent, waived, and (ii) the
transactions contemplated by Related Agreements have been consummated in
accordance with the Related Agreements and all applicable laws.

 

4.24      Compliance with Statutes, Etc.

 

Each of Borrower and its Restricted Subsidiaries is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with all
applicable Environmental Laws with respect to any Real Estate Asset or governing
its business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Borrower or
any of its Subsidiaries and all Gaming Licenses), except such non-compliance
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

4.25      Disclosure. No documents, certificates or other written statements
furnished to any Agent or Lender by or on behalf of Borrower or any of its
Restricted Subsidiaries for use in connection with the transactions contemplated
hereby contains (excluding information of a general economic or industry
specific nature and all projections (including Projections), estimates and other
forward-looking information is, when taken as a whole, complete and correct in
all material respects and does not and will not, when furnished, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained herein or therein, in light of the
circumstances under which such statements were made, not misleading. Any
projections and pro forma financial information (other than the Projections)
contained in such materials have been prepared in good faith based upon
assumptions believed by Borrower to be reasonable at the time such financial
projections were furnished, it being understood and agreed that financial
projections are not a guarantee of financial performance and actual results may
differ from financial projections and such differences may be material.

 

91

 

 

4.26      Senior Indebtedness. The Obligations are secured by a Lien in favor of
Collateral Agent for the benefit of the Secured Parties that is senior and prior
to the Liens securing the Second Lien Loan Obligations, and rank and shall
continue to rank at least senior in priority of payment to all Subordinated
Indebtedness and all senior unsecured Indebtedness of Borrower and each of its
Restricted Subsidiaries and is designated as “Senior Indebtedness” under all
instruments and documents, now or in the future, relating to all Subordinated
Indebtedness and all senior unsecured Indebtedness of such Person.

 

4.27      PATRIOT Act. To the extent applicable, the Borrower and each of its
Restricted Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (ii) the PATRIOT Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”), (iii) the laws and regulations administrated by OFAC and (iv) any
applicable law relating to money laundering (“Anti-Money Laundering Laws”).

 

4.28      Post-Closing Obligations. Thea) Upon the consummation of the
transactions on the Closing Date, the Credit Parties shall take all actions set
forth on Schedule 4.28 within the time frames set forth therein, as such time
frames may be extended by Administrative Agent.

 

b) The Credit Parties shall report the transactions consummated on the Amendment
Effective Date or any other Credit Date to the Nevada Gaming Control Board, to
the extent required under Regulation 8.130.6 of the Nevada Gaming Authorities,
within 30 days after the end of the calendar quarter in which such transactions
were consummated (the earlier of the contract date or the date the cash,
property, credit, guaranty, benefit or security is received).

 

Section 5     AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform, and shall
cause each of its Restricted Subsidiaries to perform, all covenants in this
Section 5.

 

5.1        Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent and Arrangers:

 

(a)          [Reserved.]

 

92

 

 

(e)          Indebtedness arising in respect of (x) letters of credit, bankers’
acceptances, worker’s compensation claims, health claims, safety and
environmental claims, payment obligations in connection with self-insurance or
similar obligations and bid, appeal, performance and surety bonds, in each case
in the ordinary course of business and (y) completion guarantees (to the extent
that the incurrence thereof does not result in the incurrence of any direct or
indirect obligation for the payment of borrowed money of Persons other than
Borrower or any of its Restricted Subsidiaries);

 

(f)          Indebtedness in respect of cash management obligations and other
Indebtedness in respect of netting services, overdraft protections and otherwise
in connection with cash management and deposit accounts;

 

(g)         guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries;

 

(h)         guaranties by Borrower of Indebtedness of a Guarantor or guaranties
by a Guarantor of Indebtedness of Borrower or another Guarantor with respect, in
each case, to Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.1; provided, that if the Indebtedness that is being guarantied is
unsecured and/or subordinated to the Obligations, the guaranty shall also be
unsecured and/or subordinated to the Obligations;

 

(i)          Indebtedness outstanding on the date hereofClosing Date as
described in Schedule 6.1;

 

(j)          obligations contained in a customary owner’s affidavit to a title
policy;

 

(k)         obligations to return or repay tenant security deposits;

 

(l)          contractual indemnity obligations entered into in the ordinary
course of business in connection with the normal course of operation of its
casinos and other properties;

 

(m)        Indebtedness of Borrower or its Restricted Subsidiaries with respect
to Capital Leases, mortgage financings or purchase money obligations, in each
case, incurred for the purpose of financing all or any part of the purchase
price or cost of design, construction, installation or improvement of property,
plant or equipment used in the business of Borrower or any of its Restricted
Subsidiaries, in an aggregate principal amount, including all refinancings
incurred to renew, refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (m), not to exceed the greater of
(x) $17,500,000 and (y) 1.5% of Consolidated Net Tangible Assets at any time
outstanding; provided that any such Indebtedness (i) shall be secured only by
the asset acquired, installed, acquired, constructed or improved (and any
additions or impairment thereto) in connection with the incurrence of such
Indebtedness, and (ii) shall not exceed 100% of the cost of such acquisition,
installation, construction or improvement;

 

(n)         Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Subsidiary or Indebtedness attaching to
assets that are acquired by Borrower or any of its Subsidiaries, in each case
after the Closing Date, in an aggregate amount not to exceed $20,000,000 at any
one time outstanding, provided that (x) such Indebtedness existed at the time
such Person became a Subsidiary or at the time such assets were acquired and, in
each case, was not created in anticipation thereof and (y) such Indebtedness is
not guaranteed in any respect by Borrower or any Restricted Subsidiary (other
than by any such person that so becomes a Subsidiary);

 

102

 

 

agreement in form and substance reasonably satisfactory to Administrative Agent
and (viii) the aggregate amount of such Permitted Incremental Debt shall not
exceed an amount equal to (A) $40,000,000 minus (B) the sum of (x) the aggregate
amount of Indebtedness previously incurred pursuant to Section 2.24 hereof and
this Section 6.1(q) plus (y) the aggregate amount of Indebtedness previously
incurred pursuant to Section 2.24 of the Second Lien Credit Agreement (as in
effect on the date hereofClosing Date) and Section 6.1(q) of the Second Lien
Credit Agreement (as in effect on the date hereofClosing Date);

 

(r)          Permitted Incremental Second Lien Debt;

 

(s)          Indebtedness representing deferred compensation to employees in the
ordinary course of business;

 

(t)          Indebtedness consisting of the financing (x) of insurance premiums
not to exceed one (1) year of premiums or (y) take or pay obligations, in each
case, in the ordinary course of business;

 

(u)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

 

(v)         Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;

 

(w)        other Indebtedness of Borrower and its Restricted Subsidiaries in an
aggregate amount at any time outstanding not to exceed $25,000,000;

 

(x)          Permitted Refinancing Indebtedness in respect of Indebtedness under
clauses (h) and (i) above;

 

(y)         Attributable Indebtedness in an aggregate outstanding principal
amount not to exceed $10,000,000 so long as, with respect to any Sale and
Leaseback Transaction, the Attributable Indebtedness in respect thereof does not
exceed 100% of the fair market value of the property subject to such Sale and
Leaseback Transaction; and

 

(z)          all premiums (if any), interest, fees, expenses, charges and
additional or contingent interest on obligations described in clauses (a)
through (y) of this Section 6.1.

 

6.2        Liens. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur or assume any
Lien on or with respect to any property or asset of any kind (including any
document or instrument in respect of goods or accounts receivable) of any Credit
Party or any of its Restricted Subsidiaries, whether now owned or hereafter
acquired or licensed, or any income, profits or royalties therefrom, except:

 

(a)          Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;

 

(b)          Liens for Taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves have been made in accordance with
GAAP;

 

104

 

 

(k)         outbound licenses or sublicenses of patents, copyrights, trademarks
and other Intellectual Property rights granted by Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of Borrower or such
Subsidiary;

 

(l)          Liens existing on the date hereofClosing Date and listed on
Schedule 6.2 (and any renewals or extensions thereof so long as (x) the amount
of Indebtedness secured is not increased and (y) such Liens do not attach to any
assets other than those to which such Liens attach on the date hereofClosing
Date and improvements and accessions to such assets) or on a Title Policy
delivered on the Closing Date pursuant to Section 3.1(i)(iv);

 

(m)        Liens securing Indebtedness permitted pursuant to Section 6.1(m);
provided, any such Lien shall encumber only the asset acquired, improved or
constructed (plus improvements and accessions to such property or proceeds or
distributions thereof) with the proceeds of such Indebtedness;

 

(n)         Liens securing Indebtedness permitted by Section 6.1(n), provided
any such Lien shall encumber only those assets (plus improvements and accessions
to, such property or proceeds or distributions thereof) which secured such
Indebtedness at the time such assets were acquired by Borrower or its
Subsidiaries;

 

(o)         any encumbrance or restriction (including put and call arrangements)
with respect to Equity Interests of any joint venture or similar arrangement
pursuant to any joint venture agreement or similar agreement or instrument;

 

(p)         Liens securing Indebtedness incurred under the Second Lien Loan
Documents and subject to the Intercreditor Agreement;

 

(q)         Liens relating to utility or similar deposits made in the ordinary
course of business;

 

(r)          Liens to secure obligations under treasury services agreements or
to implement cash pooling arrangements in the ordinary course of business;

 

(s)         Liens incidental to the conduct of Borrower’s business or the
ownership of its property which were not incurred in connection with the
borrowing of money or the obtaining of advances or credit, and which do not
impair the use thereof in the operation of its business;

 

(t)          Liens granted by Borrower or its Restricted Subsidiaries in favor
of a Credit Party in respect of Indebtedness owed by Borrower or its Restricted
Subsidiaries to such Credit Party; provided that such Indebtedness is (i)
evidenced by the Intercompany Note and (ii) pledged by such Credit Party as
Collateral pursuant to the Collateral Documents;

 

(u)         Liens on Cash, Cash Equivalents or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness, to the
extent such defeasance, discharge or redemption is otherwise permitted
hereunder;

 

(v)         any attachment, award or judgment Lien, provided that the judgment
it secures shall, within ninety (90) days after the entry thereof, have been
discharged or execution thereof stayed pending appeal, or shall have been
discharged within ninety (90) days after the expiration of any such stay, (ii)
the holder of such Lien has not commenced foreclosure proceedings in respect of

 

106

 

 

(b)         subject to the Intercreditor Agreement, Borrower may make regularly
scheduled payments of interest in respect of the Second Lien Term Loans in
accordance with the terms of, and only to the extent required by, the Second
Lien Credit Agreement;

 

(c)         subject to the Intercreditor Agreement, prepayments of Second Lien
Term Loans in an amount equal to any mandatory prepayment waived in accordance
with Section 2.15(c) and otherwise in accordance with the Second Lien Credit
Agreement;

 

(d)         [Reserved;]

 

(e)         after a Qualified IPO, Borrower may make Restricted Junior Payments
to its equity holders or the equity holders of any direct or indirect parent
company of Borrower in an aggregate amount not exceeding 6.0% per annum of the
Net Equity Proceeds received by Borrower from such Qualified IPO; provided that
upon the date of distribution of such dividend, no Default or Event of Default
shall have occurred and be continuing or would result therefrom;

 

(f)          so long as (i) no Event of Default shall then be continuing or
would result therefrom and (ii) on a pro forma basis, after giving effect
thereto, the Total Leverage Ratio as of the last day of the then most recently
ended Fiscal Quarter for which Financial Statements have been delivered pursuant
to Section 5.1 would not exceed 4.50:1.0, payments from Retained Excess Cash
Flow;

 

(g)         so long as (i) no Event of Default shall have occurred and then be
continuing or would result therefrom and (ii) on a pro forma basis, after giving
effect thereto, the Total Leverage Ratio as of the last day of the then most
recently ended Fiscal Quarter for which Financial Statements have been delivered
pursuant to Section 5.1 would not exceed 4.50:1.0, the making of any Restricted
Junior Payment in exchange for, or out of or with the net cash proceeds of the
sale (other than to a Subsidiary of Borrower), Equity Interests of Borrower
(other than Disqualified Equity Interests), or from the contribution of common
equity capital to Borrower, the proceeds of the exercise or warrants, options or
other similar instruments or the conversion of debt or Disqualified Equity
Interests to common equity, in all cases after the date hereofClosing Date,
other than the proceeds of equity contributions made pursuant to Section 8.2, in
each case so long as such proceeds have not been used for any other purpose;
provided that such payment is substantially contemporaneously with the receipt
of such proceeds;

 

(h)         the repurchase, redemption, defeasance or other acquisition or
retirement for value of Indebtedness of Borrower or any Guarantor that is
contractually subordinated to the Loans or to any guarantee with respect to the
Loans with the net cash proceeds from a substantially concurrent incurrence of
Permitted Refinancing Indebtedness;

 

(i)          the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of Borrower or any Restricted Subsidiary held by
any current or former officer, director or employee of Borrower or any of its
Subsidiaries pursuant to any equity subscription agreement, stock option
agreement, shareholders’ agreement or similar agreement; provided that the
aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests may not exceed $3,000,000 in any calendar year (with 50% of the
unused amounts in any calendar year being carried over to succeeding calendar
years);

 

(j)          the repurchase of Equity Interests deemed to occur upon the
exercise of stock options to the extent such Equity Interests represent a
portion of the exercise price of those stock options;

 

108

 

  

(k)         payments of cash, dividends, distributions, advances or other
Restricted Junior Payments by Borrower or any of its Restricted Subsidiaries to
allow the payment of cash in lieu of the issuance of fractional shares upon (i)
the exercise of options or warrants or (ii) the conversion or exchange of Equity
Interests of any such Person;

 

(l)          the redemption, repurchase or repayment of any Equity Interests of
Borrower or any Restricted Subsidiary or any direct or indirect parent of
Borrower, if required by any Gaming Authority or if determined in the good faith
judgment of the board of directors, to be necessary to prevent the loss or to
secure the grant or reinstatement of any Gaming License; and

 

(m)        so long as no Default or Event of Default has occurred and is
continuing, since the date hereofClosing Date, other Restricted Junior Payments
in an aggregate amount not to exceed $7,500,000.

 

6.5         Restrictions on Subsidiary Distributions. Except as provided herein,
no Credit Party shall, nor shall it permit any of its Restricted Subsidiaries
to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Restricted Subsidiary to (a) pay dividends or make any other distributions on
any of such Subsidiary’s Equity Interests owned by Borrower or any other
Restricted Subsidiary, (b) repay or prepay any Indebtedness owed to Borrower or
any Restricted Subsidiary, (c) make loans or advances to Borrower or any
Restricted Subsidiary, or (d) transfer, lease or license any of its property or
assets to Borrower or any Restricted Subsidiary other than restrictions (i) in
agreements evidencing Indebtedness permitted by Sections 6.1 and any amendments,
restatements, modifications, renewals, supplements, refundings, replacements or
refinancings of those agreements; provided that the restrictions therein are not
materially more restrictive, taken as a whole, than those contained herein, (ii)
by reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, (iii) that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Equity Interests not otherwise
prohibited under this Agreement, (iv) in the Second Lien Credit Agreement, (v)
restrictions imposed by applicable laws (including under applicable Gaming Law)
or under the Credit Documents, (vi) Liens permitted to be incurred under Section
6.2 hereof that limit the right of the debtor to dispose of the assets subject
to such Liens, (vii) restrictions on cash or other deposits or net worth imposed
by customers, vendors or lessors under contracts entered into in the ordinary
course of business, (viii) contained in agreements governing Permitted
Refinancing Indebtedness; provided, that the restrictions contained in the
agreements governing such Permitted Refinancing Indebtedness are not more
restrictive, taken as a whole, than those contained in such agreements governing
the Indebtedness being refinanced, and (ix) secured Indebtedness otherwise
permitted to be incurred pursuant to Sections 6.1 and 6.2 hereof contained in
agreements governing that limit the right of the debtor to dispose of the assets
or properties securing the Indebtedness.

 

6.6         Investments. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person, including any Joint Venture, except:

 

(a)          Investments in Cash and Cash Equivalents;

 

(b)          equity Investments owned as of the Closing Date in any Subsidiary
and Investments made after the Closing Date in Borrower or in a Restricted
Subsidiary; provided that the aggregate amount of Investments in Restricted
Subsidiaries that are not Guarantors shall not exceed

 

109

 

 

(p)         Equity Interests (including pursuant to earn-outs) received by
Borrower or a Restricted Subsidiary for services provided pursuant to a
management agreement, operating agreement or similar agreement with respect to
the management of a Person; and

 

(q)         any Investment made as a result of the receipt of non-cash
consideration from a disposition that was made pursuant to and in compliance
with Section 6.8;

 

(r)          any Investments received in compromise or resolution of (i)
obligations of trade creditors or customers that were incurred in the ordinary
course of business of Borrower or any of its Subsidiaries, including pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of any trade creditor or customer; (ii) litigation, arbitration or
other disputes; or (iii) the result of foreclosure, perfection or enforcement of
any Lien;

 

(s)         any Investment existing on, or made pursuant to binding commitments
existing on, the date hereofClosing Date and any Investment consisting of an
extension, modification or renewal of any Investment existing on, or made
pursuant to a binding commitment existing on, the date hereofClosing Date;
provided that the amount of any such Investment may be increased (i) as required
by the terms of such Investment as in existence on the date hereofClosing Date
or (ii) as otherwise permitted hereunder;

 

(t)          [Reserved;]

 

(u)         payroll, travel, moving and similar advances to cover matters that
are expected at the time of such advances to ultimately be treated as an expense
for accounting purposes and are incurred in the ordinary course of business;

 

(v)         so long as (i) no Event of Default shall then be continuing or would
result therefrom and (ii) on a pro forma basis, after giving effect thereto, the
Total Leverage Ratio as of the last day of the then most recently ended Fiscal
Quarter for which Financial Statements have been delivered pursuant to Section
5.1 would not exceed 4.50:1.00, any Investments made from Retained Excess Cash
Flow; and

 

(w)        any Investment by Borrower or any of its Restricted Subsidiaries
pursuant to this clause (w) that do not exceed, in the aggregate, the greater of
(x) $25,000,000 and (y) 2.50% of Consolidated Net Tangible Assets of Borrower
and its Restricted Subsidiaries.

 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.

 

6.7        Financial Covenants. (a) Total Leverage Ratio. Borrower shall not
permit the Total Leverage Ratio as of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending September 30, 2013, to exceed the
correlative ratio indicated:

 

Fiscal Quarter Ending   Total Leverage Ratio 9/30/2013   5.75:1.00 12/31/2013  
5.75:1.00 3/31/2014   5.75:1.00

 

111

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  AMERICAN CASINO & ENTERTAINMENT   PROPERTIES LLC, as Borrower         By:    
  Name:     Title:         [NAME OF SUBSIDIARY]       ACEP ADVERTISING AGENCY,
LLC         By:       Name:     Title:         ACEP INTERACTIVE, LLC         By:
      Name:     Title:         ACEP MANAGEMENT, LLC         By:       Name:    
Title:         AQUARIUS GAMING LLC         By:       Name:     Title:        
ARIZONA CHARLIE’S, LLC         By:       Name:     Title:

  

[Signature Page Credit and Guaranty Agreement]

 

 

 

 

  CHARLIE’S HOLDING LLC         By:     Name:   Title:         FRESCA, LLC      
  By:       Name:     Title:         STRATOSPHERE DEVELOPMENT, LLC         By:  
    Name:     Title:         STRATOSPHERE ENTERTAINMENT L.L.C.         By:      
Name:     Title:         STRATOSPHERE GAMING LLC,         By:       Name:    
Title:         STRATOSPHERE HOLDING, LLC,         By:       Name:     Title:    
    STRATOSPHERE LAND LLC,         By:       Name:     Title:

  

[Signature Page Credit and Guaranty Agreement]

 

 

 

 

  STRATOSPHERE LEASING, LLC,         By:       Name:     Title:         W2007
AQUARIUS PROPCO, LLC,         By:       Name:     Title:         W2007 FRESCA
PROPCO, LLC,         By:       Name:     Title:         W2007 STRATOSPHERE
PROPCO, LLC,         By:       Name:     Title:           W2007 STRATOSPHERE
LAND PROPCO, LLC,         By:       Name:     Title:         W2007 ARIZONA
CHARLIES PROPCO, LLC         By:       Name:     Title:

  

[Signature Page Credit and Guaranty Agreement]

 

 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,   as Administrative Agent, Collateral Agent,
  Documentation Agent, Swing Line Lender, Issuing Bank   and a Lender        
By:       Name:     Title:         By:       Name:     Title:

 

[Signature Page Credit and Guaranty Agreement]

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender:

Goldman Sachs Lending Partners LLC
c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Email: gsd.link@gs.com and ficc-sbdagency-nydallas@ny.email.gs.com

 

with a copy to:

 

Goldman Sachs Lending Partners LLC
200 West Street
New York, New York 10282-2198
Attention: Gabe Jacobson
E-mail: gabe.jacobson@gs.comgabe.jacobson@gs.com



 



APPENDIX B-3



 